Title: Edmund Randolph’s Notes on Jefferson’s Letter to Alexander Hamilton, [ca. 26 March 1793]
From: Randolph, Edmund
To: Jefferson, Thomas



[ca. 26 Mch. 1793]

Would it be amiss to anticipate a suspicion, that the paper, mentioned in the 6th. line, was prepared and reserved for a fit opportunity of disgust? Suppose it to be designated, as an official paper?

That the two loans were not consolidated by your opinion does not sufficiently appear. I understand the fact to be, that this was fixed, without calling in your judgment.

If the two loans had not been consolidated, would or would not the application of the third million of florins to the purchase of foreign paper in Amsterdam been a diversion from the the appropriation? If so, does not this circumstance render necessary some fuller exposition of motives as to that third million, so as to get clear of the animadversion? It may be asked, why did you not suggest any impropriety, which occurred to you, in applying money borrowed under the act of the 12th. of August to the purchase of foreign paper in Amsterdam?
